EXHIBIT 10.1

 

 

 

CONSENT AND AMENDMENT NO. 2 TO
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

This CONSENT AND AMENDMENT NO. 2 TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT ("Amendment") is dated as of October 8, 2018 and is entered into by
and among CTI INDUSTRIES CORPORATION, an Illinois corporation ("Borrower"), the
other Credit Parties party hereto, the Lenders party hereto and PNC BANK,
NATIONAL ASSOCIATION, as Agent for all Lenders ("Agent").

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties from time to time party thereto,
Agent and the lenders from time to time party thereto (the "Lenders") are
parties to that certain Revolving Credit, Term Loan and Security Agreement dated
as of December 14, 2017 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"; capitalized terms not otherwise defined
herein have the definitions provided therefor in the Credit Agreement);

 

WHEREAS, Borrower has notified Agent that Borrower has engaged a financial
advisor to, on or prior to November 15, 2018, coordinate an offering of certain
rights to subscribe for and purchase shares of common stock and potentially
warrants to acquire common stock, in each case, of Borrower, as described in
that certain Letter re Fully-Marketed Rights Offering, dated as of August 7,
2018, sent by Maxim Group LLC to Borrower (the "Offering");

 

WHEREAS, Borrower has requested, and Agent and the Lenders have agreed, that
Agent and the Lenders (i) consent to Borrower making a partial prepayment of
$2,000,000 ("Offering Prepayment") in lieu of the Borrower's obligation,
pursuant to Section 2.20(b)(iii) of the Credit Agreement, to prepay the
outstanding principal amount of the Obligations in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by Borrower as a result
of the Offering, and (ii) amend the Credit Agreement, in each case subject to
the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Consent. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties contained
in Section 5 below, Agent and Lenders hereby consent to the Offering Prepayment
in lieu of the Borrower's obligation, pursuant to Section 2.20(b)(iii) of the
Credit Agreement, to prepay the outstanding principal amount of the Obligations
in an amount equal to one hundred percent (100%) of the Net Cash Proceeds
received by Borrower as a result of the Offering. For purposes of clarification,
the Offering Prepayment shall be a Mandatory Prepayment under Section
2.20(b)(iii) of the Credit Agreement and shall be applied to the outstanding
principal balance of the Term Loan in accordance with Sections 2.20(c) and
2.20(d). The foregoing is a limited consent and, except as expressly set forth
herein, shall not constitute a consent to or waiver of any Event of Default or
Default that is now in existence or that may occur hereafter, or any rights or
remedies that may be available to Agent or Lender's under the Credit Agreement,
the Other Documents or applicable law, all of which rights and remedies are
specifically reserved.

 

 

--------------------------------------------------------------------------------

 

 

2.     Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties contained
in Section 5 below, the Credit Agreement is hereby amended as follows:

 

(a)     Section 6.5 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

6.5     Financial Covenants.

 

(a)     Fixed Charge Coverage Ratio. Cause to be maintained as of the end of
each fiscal quarter set forth below, a Fixed Charge Coverage Ratio of not less
than the ratio set forth opposite such fiscal quarter below, for the applicable
period then ended:

 

Applicable Period

Ratio

Three fiscal quarters ended December 31, 2018

1.10 to 1.00

Four fiscal quarters ended March 31, 2019 and each four fiscal quarter period
ending on June 30, September 30, December 31 and March 31 thereafter

1.10 to 1.00

 

(b)     Leverage Ratio. Cause to be maintained as of the end of each fiscal
quarter set forth below, a Leverage Ratio of not greater than the ratio set
forth opposite such fiscal quarter below, measured on a rolling four (4) quarter
basis:

 

Fiscal Quarter

Ratio

December 31, 2018

3.50 to 1.00

March 31, 2019

3.25 to 1.00

June 30, 2019

3.00 to 1.00

September 30, 2019 and each December 31, March 31, June 30 and September 30
thereafter

2.75 to 1.00

 

-2-

--------------------------------------------------------------------------------

 

 

3.     Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the prior or concurrent consummation of each of the following
conditions:

 

(a)     Agent shall have received a fully executed copy of this Amendment
executed by Borrower, each other Credit Party and each Lender;

 

(b)     Agent shall have received payment of all fees (including the Amendment
Fee described below) and expenses required to by paid by any Credit Party as of
the date hereof; and

 

(c)     after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

4.     Post Closing Covenant. On or prior to November 15, 2018, Borrower shall
have received not less than $7,500,000 in Net Cash Proceeds as a result of the
Offering of which no less than $2,000,000 shall be applied as a prepayment of
the Term Loan in accordance with Section 1 above. Failure of Borrower to receive
such Net Cash Proceeds and apply no less than $2,000,000 as a prepayment of the
Term Loan in accordance with Section 1 above, on or prior to November 15, 2018
shall constitute an immediate Event of Default.

 

5.     Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Credit Party represents and warrants to Agent and Lenders
as of the date hereof that:

 

(a)     the execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company or corporate action, as
applicable, on the part of such Credit Party and that this Amendment has been
duly executed and delivered by such Credit Party;

 

(b)     this Amendment constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally; and

 

(c)     after giving effect to this Amendment, each of the representations and
warranties made by such Credit Party in or pursuant to the Credit Agreement and
the Other Documents is true and correct in all material respects (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date) on and as of the date hereof as if made on and as of the
date hereof (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date).

 

6.     Amendment Fee. Borrower hereby agrees to pay to Agent, for the ratable
benefit of the Lenders, an amendment fee of $34,500 (the "Amendment Fee"),
payable on the date hereof. The Amendment Fee shall be fully earned when due and
non-refundable when paid.

 

-3-

--------------------------------------------------------------------------------

 

 

7.     Release. Each Credit Party hereby absolutely and unconditionally releases
and forever discharges Agent and the Lenders, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which any Credit Party has had, now has
or has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

8.     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

9.     Acknowledgment of Guarantors; Reaffirmation; References. Each Guarantor
hereby acknowledges that Borrower, Agent and the Lenders have amended the Credit
Agreement by this Amendment, and such Guarantor acknowledges that Agent and
Lenders would not amend the Credit Agreement in the absence of the agreements of
such Guarantor contained herein. Each Guarantor hereby consents to the
Amendment, agrees that its obligations under the applicable Guaranty shall not
be diminished as a result of the execution of this Amendment and confirms that
the applicable Guaranty to which it is a party is in full force and effect. Each
Credit Party hereby reaffirms its obligations under each Other Document to which
it is a party (including, without limitation, each applicable Mexican Security
Document), in each case as amended, supplemented or modified prior to or as of
the date hereof. Without limiting the foregoing, each Credit Party hereby
reaffirms its pledge, assignment and grant of a Lien on the Collateral to Agent,
on behalf of itself and the other Lenders, to secure the prompt payment and
performance of the Obligations. Any reference to the Credit Agreement contained
in any document, instrument or Other Document executed in connection with the
Credit Agreement shall be deemed to be a reference to the Credit Agreement as
modified by this Amendment.

 

10.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. Receipt by telecopy or electronic
mail (including email transmission of a PDF image) of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

11.     Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the Other Documents are ratified and confirmed and shall
continue in full force and effect.

 

12.     Governing Law. This Amendment, and all matters relating hereto or
arising herefrom (whether arising under contract law, tort law or otherwise)
shall, in accordance with Section 5-1401 of the General Obligations Law of the
State of New York, be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

BORROWER:

CTI INDUSTRIES CORPORATION



Each By: /s/ Stephen Merrick                                      

Name: Stephen Merrick                                                 

Title: CEO                                                                     
 

 

 

GUARANTORS:

CTI SUPPLY, INC.



Each By: /s/ Stephen Merrick                                      

Name: Stephen Merrick                                                

Title: President                                                                

 

FLEXO UNIVERSAL, S. DE R.L. DE C.V.



Each By: /s/ Stephen Merrick                                      

Name: Stephen Merrick                                                

Title: Director                                                                 

 

 

 

Signature Page to Waiver and Amendment No. 2 to Revolving Credit, Term Loan and
Security Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

 

AGENT AND LENDERS:

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Agent and the sole Lender

 

By: /s/ Thomas Karlov                                      
Name: Thomas Karlov                                       
Title: SVP                                                             

 

 

 

Signature Page to Waiver and Amendment No. 2 to Revolving Credit, Term Loan and
Security Agreement